DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant’s amendments to the Specification are acknowledged. The objections to Figures 1 and 2 are hereby withdrawn.
Applicant indicates that the Drawings have been amended in Applicant’s Arguments filed 07/11/2022, but the replacement Drawing sheets have not been filed. The objections to Figure 9 remain.
Applicant's amendments and arguments regarding the 35 U.S.C. 101 rejections have been fully considered.
The amendments to Claim 8 are acknowledged. The 35 U.S.C. 101 rejections of Claims 8-14, on the basis of being directed to a non-statutory category, are hereby withdrawn. 
The cited limitations of Claim 1 are still directed towards a mental process. Claims 8 and 15, for similar reasons, are still directed towards a mental process. The 35 U.S.C. 101 rejections of Claims 1-20, on the basis of being directed to a judicial exception, remain.
The limitations of “determining… a relevance value…” and “prioritizing each of the change detection signals…”, when viewed in light of their broadest reasonable interpretation, recite a mental process. These limitations are recited at such a high level of generality that they can be practically performed in the human mind. For example, “determining… a relevance value…” in the context of this claim encompasses a person looking at received signals and making a simple evaluation. Additionally, “prioritizing each of the change detection signals…”, in the context of this claim, encompasses a person looking at received signals and the relevance values evaluated and making another simple evaluation. 
Applicant’s arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but are not persuasive.  Additionally, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the claimed invention.
Examiner does not find Applicant’s argument that Wheeler cannot be modified to “provid[e] each of the change detection signals in a prioritized order…” persuasive. Wheeler is not solely directed to reducing bandwidth usage, but instead to reducing the time needed to validate map change signals (see at least [0005]). 
Examiner notes that Wheeler teaches two steps of prioritization, one performed by the vehicle, and one performed by the change detection system. Examiner relied on the prioritization performed by the change detection system (see at least [0141]-[0144), not the prioritization performed by the vehicle as argued by Applicant (see at least [0123]). In Wheeler, the vehicle prioritizes change detection signals to send to the change detection system, and then the change detection system prioritizes the change detection signals to provide to a request module. The vehicle’s prioritization is used to preserve bandwidth, but the change detection system’s prioritization is used to validate the most urgent map fixes first (see at least [0142]). Therefore, modifying Wheeler to provide Applicant’s amended limitations would not render Wheeler unsatisfactory, as the vehicle’s bandwidth usage is still conserved. 

Drawings
The drawings are objected to because Sensor System 3, referred to by 108 in Figure 9, should be referred to by 908 per Applicant's specification.  Figure 9 also contains a box labeled “]]]” under autonomous vehicle 902. Correction is needed to make clear what, if any, item the box is referring to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without significantly more.
Step 1: 
Claim 1 is directed to a method for evaluating map change signals, i.e. a process. Therefore, Claim 1 is within at least one of the four statutory categories.
Step 2A Prong 1: 
Independent Claim 1 includes limitations that recite an abstract idea (bolded below) and will be used as a representative claim for the remainder of the 101 rejection.
 A computer-implemented method for evaluating map change signals, comprising: 
receiving, at a change detection system, a plurality of change detection signals, wherein each of the change detection signals provides information regarding changes to at least one map feature on a digital map; 
determining, by the change detection system, a relevance value for each of the change detection signals, wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature; 
prioritizing each of the plurality of change detection signals based on the relevance value for each of the change detection signals; and 
providing each of the plurality of change detection signals in a prioritized order based on the prioritizing of each of the plurality of change detection signals to a map management system.
	Examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitations in the human mind. For example, “determining… a relevance value…” in the context of this claim encompasses a person looking at data collected and making a simple evaluation. Similarly, “prioritizing… based on the relevance value” in the context of this claim encompasses a person looking at data collected and forming a simple judgment. Accordingly, the claim recites at least one abstract idea.
Step 2A Prong 2: 
Regarding Prong II of the Step 2A analysis, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. It must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlines portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A computer-implemented method for evaluating map change signals, comprising: 
receiving, at a change detection system, a plurality of change detection signals, wherein each of the change detection signals provides information regarding changes to at least one map feature on a digital map; 
determining, by the change detection system, a relevance value for each of the change detection signals, wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature; 
prioritizing each of the plurality of change detection signals based on the relevance value for each of the change detection signals; and 
providing each of the plurality of change detection signals in a prioritized order based on the prioritizing of each of the plurality of change detection signals to a map management system.
	For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving… a plurality of change detection signals” and “providing each of the plurality of change detection signals”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. 
In particular, the “receiving…” step is recited at a high level of generality (i.e. as a general means of gathering map change data for use in the determining and prioritizing steps), and amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity. 
The “providing…” step is also recited at a high level of generality (i.e. as a general means of displaying the weather evaluation result from the evaluating step), and amounts to no more than mere post-solution outputting, which is a form of insignificant extra-solution activity. 
The limitations of “a change detection system”, “wherein each of the change detection signals provides information…”, and “a map management system” merely describe how to general “apply” the otherwise mental judgments in a generic or general purpose mapping environment. The change detection system, change detection signal formatting, and the map management system are recited at a high level of generality and merely automates the determining and prioritizing step in a mapping environment.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: 
Regarding Step 2B, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a change detection system to perform the “determining…” and “prioritizing…” steps, the map management system, and the change detection signal information amount to nothing more than applying the exception using generic computer components. Generally applying an exception using generic computer components cannot provide an inventive concept. And as discussed above, regarding the additional limitations of “receiving…” and “providing…”, the examiner submits that these limitations are insignificant extra-solution activity.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving …” and “providing…” are well-understood, routine, and conventional activities because the specification, drawings, and claims do not provide any indication that the change detection system is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “providing…,” is a well-understood, routine, and conventional activity because the prioritized order that the signals are provided in results from the “prioritizing…” step. This step only provides the additional limitation of outputting data to a map management system on practicing the abstract idea. The specification, drawings, and claims do not provide any indication that the map management system is anything other than a conventional computer.
	Dependent Claims 2-7 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine, and conventional additional elements that do not integrate the judicial exception into a practical application.
Claims 2-7 depend from Claim 1 and include the additional steps of “analyzing historic performance data…” (Claim 2), “computing the relevance value…” (Claim 2), the relevance value being based on an accuracy, precision, or recall score (Claim 3), and receiving the change detection signals from an offline change-detection module, an autonomous vehicle, a human operator, or a third-party source (Claims 4-7).
The limitations of “analyzing…” and “computing…” themselves constitute a “mental process” because under their broadest reasonable interpretation, the limitations cover performance of the limitations in the human mind. The limitations in the context of this claim encompass a person looking at data collected and forming a simple judgment. Therefore, dependent Claim 2 is not patent eligible under the same rationale as provided for in the rejection of Claim 1.
The limitation of the relevance value being based on accuracy, precision, or recall scores are recited at a high level of generality (i.e. merely elaborating on the “determining…” step of Claim 1), and are therefore directed towards additional aspects of the judicial exception. Therefore, dependent Claim 3 is not patent eligible under the same rationale as provided for in the rejection of Claim 1.
The limitations of receiving the change detection signals from an offline change-detection module, an autonomous vehicle, a human operator, or a third-party source are recited at a high level of generality (i.e. merely elaborating on the “receiving…” step of Claim 1). These limitations are well-understood, routine, and conventional, as the specification, drawings, and claims do not indicate that these elements are anything other than a conventional computer, a conventional autonomous vehicle, or a conventional human operator. Accordingly, these limitations fail to integrate the judicial exception into a practical application. Therefore, dependent Claims 4-7 are not patent eligible under the same rational as provided for in the rejection of Claim 1.
Therefore, Claims 1-7 are ineligible under 35 U.S.C. 101. Independent Claims 8 and 15, analogous to independent Claim 1, and their dependent claims 9-14 and 16-20 are similarly ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180188037 A1, filed 12/29/2017, hereinafter "Wheeler", in view of US 20150073697 A1, filed 11/19/2014, hereinafter “Barrett”.

Regarding Claim 1, Wheeler teaches:
A computer-implemented method for evaluating map change signals, comprising: (see at least figure 10)
receiving, at a change detection system, a plurality of change detection signals, (see at least [0100]] and figure 10, wherein an online HD map system (change detection system) receives verification records (change detection signals))
wherein each of the change detection signals provides information regarding changes to at least one map feature on a digital map; (see at least [0104], wherein the verification records received contain mismatch records, and see at least [0093], wherein mismatch records contain information regarding a difference in location or geometric data between a detected map feature and existing digital map data, or a change to at least one map feature on a digital map)
determining, by the change detection system, a relevance value for each of the change detection signals, (see at least [0105] and figure 10, wherein the online HD map system (change detection system) determines a confidence value (relevance value) for each of the map features based on the number of change detection signals received. Additionally, see at least [0123], wherein the vehicle determines a significance value (confidence value) for each of the discrepancies, or change detection signals)
prioritizing each of the plurality of change detection signals based on the relevance value for each of the change detection signals. (see at least [0142], wherein a map discrepancy, or detected change, is prioritized based on a significance value (relevance value) of the discrepancy)
and providing the plurality of change detection signals in a prioritized order based on the prioritizing of each of the plurality of change detection signals to a map management system (see at least [0141], [0145], and figure 3, wherein online HD map system 110 (change detection system) prioritizes discrepancies (change detection signals) to provide to map data request module 1330, and see at least [0142]-[0144], wherein the signals are provided in a queue in order of the prioritization first, and then in order of the timestamp of the signal)
Wheeler teaches determining, by the change detection system, a confidence/relevance value and prioritization for each map feature, but remains silent on performing those steps for each of the change detection signals. 
Wheeler teaches determining a significance/relevance value for each of the change detection signals, however, this step is performed by the individual data collection vehicle, and not the change detection system (see at least [0123]). Wheeler also teaches analyzing each change detection signal, by the change detection system, for outliers (see at least [0103]).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to combine Wheeler’s confidence value calculation, significance value calculation, and outlier analysis to have the change detection system determine a relevance value for each of the change detection signals and prioritize the change detection signals based on the relevance value. It would have been obvious to modify, because doing so allows for better prioritization in detecting significant map changes, which would result in urgent map changes being pushed immediately and low-priority map changes being pushed when a high-speed connection is established (see at least [0125]). It also allows for safer navigation of autonomous vehicles (see at least [0066]). Finally, it allows for better reliability and accuracy of digital maps (see a least [0103]).
Wheeler remains silent on:
wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature;
providing each of the change detection signals
Barrett teaches:
wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature; (see at least [0078] and figure 3, wherein geo-location datasets transmitted (signals) are prioritized based on the reliability of their respective source, wherein a reliable source is one with a historical data trend that has no errors (higher accuracy), and the reliability is also is based on geographical features on the map)
providing each of the change detection signals (see at least [0084] and figure 3, wherein all of the detection signals from all sources are aggregated to determine a geo-location fix)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Wheeler with Barrett’s teaching of determining signals to be more relevant when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature, and providing each of the signals. It would have been obvious to modify because doing so enables accurate and reliable aggregation of sensor data, allowing for better operation and efficiency of location-based vehicle services, as recognized by Barrett (see at least [0003] and [0013]).

Regarding Claim 2, Wheeler and Barrett in combination teach all of the limitations of Claim 1 as discussed above, and Wheeler additionally teaches:
wherein determining the relevance value for each of the change detection signals, further comprises: 
analyzing historic performance data for each of the change detection signals; (see at least [0066] and [0105], wherein the map data contains a cumulative confidence score for each detected change, or historic performance data of the map feature in question)
and computing the relevance value for each of the change detection signals based on the historic performance data. (see at least [0105], wherein the relevance value is computed by increasing or decreasing the historic confidence value based on the change detection signals received)

Regarding Claim 3, Wheeler and Barrett in combination teach all of the limitations of Claim 1 as discussed above, and Wheeler additionally teaches:
wherein the relevance value for each of the change detection signals is based on one or more of: an accuracy score, a precision score, or a recall score corresponding with the at least one map feature on the digital map. (see at least [0066], wherein the confidence value is the probability that the digital map accurately represents a map feature in the real world, or a recall score as defined by Applicant in Specification [0039])

Regarding Claim 4, Wheeler and Barrett in combination teach all of the limitations of Claim 1 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality change detection signals is received from an offline change-detection module. (see at least [0126]-[0127] and figure 11B, which shows a process of collecting sensor data and detecting a change in am OMap system. All of the uncircled steps, including steps 1170-1176 where a change detection signal is generated and sent to the cloud, can occur offline. Therefore, the OMap system teaches having an offline change-detection module send a plurality of change detection signals to a change detection system)

Regarding Claim 5, Wheeler and Barrett in combination teach all of the limitations of Claim 1 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from an autonomous vehicle (AV). (see at least [0032] and figure 1, wherein the sources of the change detection signals are autonomous vehicles)

Regarding Claim 6, Wheeler and Barrett in combination teach all of the limitations of Claim 1 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from a human operator. (see at least [0107]-[0108], wherein a change source, or a source of the change detection signals, includes input provided by a human reviewer)

Regarding Claim 7, Wheeler and Barrett in combination teach all of the limitations of Claim 1 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from a third-party source. (see at least [0090], wherein change detection signals are sent to a third-party service for classification before being sent to the change detection system)

Regarding Claim 8, Wheeler teaches:
A system comprising: (see at least figures 1 and 16)
one or more processors; (see at least [0169] and figure 16, processor 1602)
and a non-transitory computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: (see at least [0170] and figure 16, medium 1622)
receiving, at a change detection system, a plurality of change detection signals, (see at least [010]] and figure 10, wherein an online HD map system (change detection system) receives verification records (change detection signals))
wherein each of the change detection signals provides information regarding changes to at least one map feature on a digital map; (see at least [0104], wherein the verification records received contain mismatch records, and see at least [0093], wherein mismatch records contain information regarding a difference in location or geometric data between a detected map feature and existing digital map data, or a change to at least one map feature on a digital map)
determining, by the change detection system, a relevance value for each of the change detection signals, (see at least [0105] and figure 10, wherein the online HD map system (change detection system) determines a confidence value (relevance value) for each of the map features based on the number of change detection signals received. Additionally, see at least [0123], wherein the vehicle determines a significance value (confidence value) for each of the discrepancies, or change detection signals)
prioritizing each of the plurality of change detection signals based on the relevance value for each of the change detection signals, (see at least [0142], wherein a map discrepancy, or detected change, is prioritized based on a significance value (relevance value) of the discrepancy)
and providing the plurality of change detection signals in a prioritized order based on the prioritizing of each of the plurality of change detection signals to a map management system (see at least [0141], [0145], and figure 3, wherein online HD map system 110 (change detection system) prioritizes discrepancies (change detection signals) to provide to map data request module 1330, and see at least [0142]-[0144], wherein the signals are provided in a queue in order of the prioritization first, and then in order of the timestamp of the signal)
Wheeler teaches determining, by the change detection system, a confidence/relevance value and prioritization for each map feature, but remains silent on performing those steps for each of the change detection signals. 
Wheeler teaches determining a significance/relevance value for each of the change detection signals, however, this step is performed by the individual data collection vehicle, and not the change detection system (see at least [0123]). Wheeler also teaches analyzing each change detection signal, by the change detection system, for outliers (see at least [0103]).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to combine Wheeler’s confidence value calculation, significance value calculation, and outlier analysis to have the change detection system determine a relevance value for each of the change detection signals and prioritize the change detection signals based on the relevance value. It would have been obvious to modify, because doing so allows for better prioritization in detecting significant map changes, which would result in urgent map changes being pushed immediately and low-priority map changes being pushed when a high-speed connection is established (see at least [0125]). It also allows for safer navigation of autonomous vehicles (see at least [0066]). Finally, it allows for better reliability and accuracy of digital maps (see a least [0103]).
Wheeler remains silent on:
wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature;
providing each of the change detection signals
Barrett teaches:
wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature; (see at least [0078] and figure 3, wherein geo-location datasets transmitted (signals) are prioritized based on the reliability of their respective source, wherein a reliable source is one with a historical data trend that has no errors (higher accuracy), and the reliability is also is based on geographical features on the map)
providing each of the change detection signals (see at least [0084] and figure 3, wherein all of the detection signals from all sources are aggregated to determine a geo-location fix)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Wheeler with Barrett’s teaching of determining signals to be more relevant when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature, and providing each of the signals. It would have been obvious to modify because doing so enables accurate and reliable aggregation of sensor data, allowing for better operation and efficiency of location-based vehicle services, as recognized by Barrett (see at least [0003] and [0013]).

Regarding Claim 9, Wheeler and Barrett in combination teach all of the limitations of Claim 8 as discussed above, and Wheeler additionally teaches:
wherein determining the relevance value for each of the change detection signals, further comprises: 
analyzing historic performance data for each of the change detection signals; (see at least [0066] and [0105], wherein the map data contains a cumulative confidence score for each detected change, or historic performance data of the map feature in question)
and computing the relevance value for each of the change detection signals based on the historic performance data. (see at least [0105], wherein the relevance value is computed by increasing or decreasing the historic confidence value based on the change detection signals received)

Regarding Claim 10, Wheeler and Barrett in combination teach all of the limitations of Claim 8 as discussed above, and Wheeler additionally teaches:
wherein the relevance value for each of the change detection signals is based on one or more of: an accuracy score, a precision score, or a recall score corresponding with the at least one map feature on the digital map. (see at least [0066], wherein the confidence value is the probability that the digital map accurately represents a map feature in the real world, or a recall score as defined by Applicant in Specification [0039])

Regarding Claim 11, Wheeler and Barrett in combination teach all of the limitations of Claim 8 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality change detection signals is received from an offline change-detection module. (see at least [0126]-[0127] and figure 11B, which shows a process of collecting sensor data and detecting a change in am OMap system. All of the uncircled steps, including steps 1170-1176 where a change detection signal is generated and sent to the cloud, can occur offline. Therefore, the OMap system teaches having an offline change-detection module send a plurality of change detection signals to a change detection system)

Regarding Claim 12, Wheeler and Barrett in combination teach all of the limitations of Claim 8 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from an autonomous vehicle (AV). (see at least [0032] and figure 1, wherein the sources of the change detection signals are autonomous vehicles)

Regarding Claim 13, Wheeler and Barrett in combination teach all of the limitations of Claim 8 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from a human operator. (see at least [0107]-[0108], wherein a change source, or a source of the change detection signals, includes input provided by a human reviewer)

Regarding Claim 14, Wheeler and Barrett in combination teach all of the limitations of Claim 8 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from a third-party source. (see at least [0090], wherein change detection signals are sent to a third-party service for classification before being sent to the change detection system)

Regarding Claim 15, Wheeler teaches:
A non-transitory computer-readable storage medium comprising instructions stored therein, (see at least [0170] and figure 16, medium 1622)
which when executed by one or more processors, cause the processors to perform operations comprising: (see at least [0169] and figure 16, processor 1602)
receiving, at a change detection system, a plurality of change detection signals, (see at least [010]] and figure 10, wherein an online HD map system (change detection system) receives verification records (change detection signals))
wherein each of the change detection signals provides information regarding changes to at least one map feature on a digital map; (see at least [0104], wherein the verification records received contain mismatch records, and see at least [0093], wherein mismatch records contain information regarding a difference in location or geometric data between a detected map feature and existing digital map data, or a change to at least one map feature on a digital map)
determining, by the change detection system, a relevance value for each of the change detection signals, (see at least [0105] and figure 10, wherein the online HD map system (change detection system) determines a confidence value (relevance value) for each of the map features based on the number of change detection signals received. Additionally, see at least [0123], wherein the vehicle determines a significance value (confidence value) for each of the discrepancies, or change detection signals)
prioritizing each of the plurality of change detection signals based on the relevance value for each of the change detection signals, (see at least [0142], wherein a map discrepancy, or detected change, is prioritized based on a significance value (relevance value) of the discrepancy)
and providing the plurality of change detection signals in a prioritized order based on the prioritizing of each of the plurality of change detection signals to a map management system (see at least [0141], [0145], and figure 3, wherein online HD map system 110 (change detection system) prioritizes discrepancies (change detection signals) to provide to map data request module 1330, and see at least [0142]-[0144], wherein the signals are provided in a queue in order of the prioritization first, and then in order of the timestamp of the signal)
Wheeler teaches determining, by the change detection system, a confidence/relevance value and prioritization for each map feature, but remains silent on performing those steps for each of the change detection signals. 
Wheeler teaches determining a significance/relevance value for each of the change detection signals, however, this step is performed by the individual data collection vehicle, and not the change detection system (see at least [0123]). Wheeler also teaches analyzing each change detection signal, by the change detection system, for outliers (see at least [0103]).
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to combine Wheeler’s confidence value calculation, significance value calculation, and outlier analysis to have the change detection system determine a relevance value for each of the change detection signals and prioritize the change detection signals based on the relevance value. It would have been obvious to modify, because doing so allows for better prioritization in detecting significant map changes, which would result in urgent map changes being pushed immediately and low-priority map changes being pushed when a high-speed connection is established (see at least [0125]). It also allows for safer navigation of autonomous vehicles (see at least [0066]). Finally, it allows for better reliability and accuracy of digital maps (see a least [0103]).
Wheeler remains silent on:
wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature;
providing each of the change detection signals
Barrett teaches:
wherein the relevance value is higher when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature; (see at least [0078] and figure 3, wherein geo-location datasets transmitted (signals) are prioritized based on the reliability of their respective source, wherein a reliable source is one with a historical data trend that has no errors (higher accuracy), and the reliability is also is based on geographical features on the map)
providing each of the change detection signals (see at least [0084] and figure 3, wherein all of the detection signals from all sources are aggregated to determine a geo-location fix)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Wheeler with Barrett’s teaching of determining signals to be more relevant when a respective source for each of the detection signals is historically more accurate for a type of the at least one map feature, and providing each of the signals. It would have been obvious to modify because doing so enables accurate and reliable aggregation of sensor data, allowing for better operation and efficiency of location-based vehicle services, as recognized by Barrett (see at least [0003] and [0013]).

Regarding Claim 16, Wheeler and Barrett in combination teach all of the limitations of Claim 15 as discussed above, and Wheeler additionally teaches:
wherein determining the relevance value for each of the change detection signals, further comprises: 
analyzing historic performance data for each of the change detection signals; (see at least [0066] and [0105], wherein the map data contains a cumulative confidence score for each detected change, or historic performance data of the map feature in question)
and computing the relevance value for each of the change detection signals based on the historic performance data. (see at least [0105], wherein the relevance value is computed by increasing or decreasing the historic confidence value based on the change detection signals received)

Regarding Claim 17, Wheeler and Barrett in combination teach all of the limitations of Claim 15 as discussed above, and Wheeler additionally teaches:
wherein the relevance value for each of the change detection signals is based on one or more of: an accuracy score, a precision score, or a recall score corresponding with the at least one map feature on the digital map. (see at least [0066], wherein the confidence value is the probability that the digital map accurately represents a map feature in the real world, or a recall score as defined by Applicant in Specification [0039])

Regarding Claim 18, Wheeler and Barrett in combination teach all of the limitations of Claim 15 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality change detection signals is received from an offline change-detection module. (see at least [0126]-[0127] and figure 11B, which shows a process of collecting sensor data and detecting a change in am OMap system. All of the uncircled steps, including steps 1170-1176 where a change detection signal is generated and sent to the cloud, can occur offline. Therefore, the OMap system teaches having an offline change-detection module send a plurality of change detection signals to a change detection system)

Regarding Claim 19, Wheeler and Barrett in combination teach all of the limitations of Claim 15 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from an autonomous vehicle (AV). (see at least [0032] and figure 1, wherein the sources of the change detection signals are autonomous vehicles)

Regarding Claim 20, Wheeler and Barrett in combination teach all of the limitations of Claim 15 as discussed above, and Wheeler additionally teaches:
wherein at least one of the plurality of change detection signals is received from a human operator. (see at least [0107]-[0108], wherein a change source, or a source of the change detection signals, includes input provided by a human reviewer)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667